department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file - we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service at if you have any questions letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend x organization b state c date d individual e f dollar amount dollar amount dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the mutual benefit law of the state of bon c previously granted exemption from federal_income_tax under sec_501 as a domestic fraternal society not providing life sick accident or other_benefits to members your exemption was then revoked you reapplied for recognition of exemption under sec_501 as a domestic fraternal society providing life sick accident or other_benefits to members you were letter cg catalog number 47628k sec_2 article of your amended articles of incorporation state your purposes are to be operated under the lodge_system the net_earnings of the corporation shall be devoted exclusively to fraternal charitable and educational_purposes the corporation shall provide for the distribution of a one-time cash payment of e dollars upon the death of any members this is not a life_insurance_policy but is simply a benefit of membership said payment shall be made to the beneficiary designated by the member in the most recent beneficiary designation form completed by the member and returned to the corporation during that member's period of membership in the corporation if during the member's period of membership in the corporation the member fails to complete and return a beneficiary designation form no payment shall be made by the corporation your bylaws authorize the creation of lodges in states where membership can reach at least five members these lodges must agree to abide by your bylaws be a member in good standing with you and pay a per capita tax each december of your time is devoted to providing funds to various child abuse you indicate agencies nationwide however you later indicated fundraising to support breast cancer amber alerts and troopers in need you accomplish this through a contract with x you will also provide financial assistance to your members of f dollars per year for medical_care and to the member's family in the event of the member's death by payment of e dollars you offer a scholarship for e dollars to a child or grandchild of a member as well as a semi-annual informational newsletter to all members and other interested individuals and groups your members must be retired from active police duty eligible to retire from active_duty on disability or a surviving_spouse of a former member member dues are g dollars however fund solicitation materials indicate you provide free membership and healthy benefits programs you have a comprehensive contract with x for professional fundraising services essentially all your income is from fundraising campaigns x conducts on your behalf x of has raised between this was for fundraising expenses paid to x approximately one percent of your total income was expended on charitable activities consisting of donations to various charitable organizations the remaining benefits to members payroll and professional expenses was used for your expenses including dollars on your behalf about dollars and per your agreement x conducts telephone and direct mail public relations and fundraising campaigns on your behalf some of the provisions in the contract are letter cg catalog number 47628k x will use its call center for you located in the state of b x will distribute brochures tax receipts or any other printed materials provide entertainment and other promotional materials on your behalf you will either create written or solicitation materials or x may create these for you and you must approve ail materials x uses x will establish mailboxes for receiving mail for you you acknowledge these mailboxes will not be exclusively dedicated to you and the mailboxes are x’s property x will receive your mail during the term of the agreement and during any wind down period of any fund raising campaign you also acknowledge mail addressed to you may continue to be forwarded to x after the wind down period of any fund raising campaign you must establish a bank account within miles of x’s account receivables department so x can deposit the funds raised on your behalf moreover you must agree to maintain on record with each applicable bank an irrevocable written direction to the bank authorizing electronic transfer of the percentage of the gross deposits authorized in the contract to x the same day funds are deposited or the day the funds become available you will not close any bank accounts without giving x ten days notice prior to closing said account you agree not to close any such account during the term of agreement unless you have opened another bank account that meets the above requirements you agree to enter into merchant accounts with certain credit cards so x can receive credit card donations for you x has the right to conduct the campaign on your behalf and the fundraising is limited to the states described in the agreement in addition x’s rights in the particular states shall be exclusive and you will not authorize any other person to solicit donors and or funds on your behaif within the particular state you will promptly review and complete any forms registrations certificates or other documents required by the governing body of any charitable organizations federal state or local governments or professional solicitors within five days of receipt and return such forms registrations and certifications to the appropriate governing body and or x within such time period you will promptly review and return to x any forms registrations certifications or other documents that x requires to fundraise within the particular state you agree to conduct some of your programs in each of the states the funds are raised the contract is long term in nature and calls for an automatic renewal of terms unless notification by one party days in advance of the intent to terminate the contract guarantees income to x based on prior year amounts you provided addendums to the contract to address compensation each addendum letter cg catalog number 47628k was tailored to each particular state in which x was conducting fundraising and the percentage of compensation is based on the minimum amount of gross_receipts required by state law the amount of gross_receipts you are entitled to is generally between expenses the contract states depending on state law however concerning the allocation of and the parties acknowledge and agree that in accordance with generally_accepted_accounting_principles expenses_incurred as joint activities may be allocated among various expense categories therefore x agrees to make available to an accountant who represents you such information that may be necessary to accomplish such allocations on your behalf you use d as your accountant who is contracted to represent you for all tax forms and matters including the form_1024 application_for recognition from federal_income_tax form_990 information_return form_1120 income_tax return form_941 employment_tax in addition d prepares financial reporting for x you stated and form_w-2 income_tax using the same cpa as x is not a conflict since you are not opposing groups and you stood nothing to lose by sharing a cpa finally you provided the following inconsistent information e e e e you stated you are providing education campaigns to prevent child abuse but the most recent contract between you and x states you are providing educational programs on breast cancer awareness before your exemption was revoked you had operations in several states but then you said you only have operations in states your website still says you is still fundraising on your behalf in are operating in more than two states and x these states you then stated you intend on operating in ten states you provided no evidence that you have active lodges you stated that you and individual lodges will be responsible for fundraising activities however you have contracted with x to fundraise in certain states and agreed to have programs in these states on form_1024 you indicate you intend on both operating page and not operating part under a lodge_system around support’ with around around three largest around of your funding over the past five years has come from ‘direct public of your income from member fees fundraising comprises of your expenses with benefits payroll and funeral_expenses the next of your annual expenses are contributions law sec_501 describes fraternal beneficiary societies orders or associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself letter cg catalog number 47628k operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_501 of the code provides for the exemption from federal_income_tax of fraternal beneficiary societies orders or associations- a b operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_1 c - a of the regulations states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a in parent organization and largely self-governing called lodges chapters or the like order to be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means letter cg catalog number 47628k adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures revrul_78_87 1978_1_cb_160 describes a situation in which possible benefit to non- exempt entities was determined to be incidental to the accomplishment of a c 's purposes the c participated in a state sponsored reinsurance pool along with non-exempt insurers there was concern that the non-exempt insurers would derive a benefit from the participation of the c and its payments into the pool however any such benefit derived was determined to be incidental to the accomplishment of the c 's exempt purposes the court in 74_f_775 cir stated that even if the member of an organization enjoys a common tie or goal the organization does not serve a fraternal purpose unless its members engage in fraternal activities the court in 2_f2d_367 e d mo stated that by the ‘lodge system’ is generally understood as an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to ritual in philadelphia and reading relief association v commissioner 4_bta_7 the court held that an organization of railroad company employees that made payments to members who became disabled because of accident or sickness was not entitled to exemption because it was not fraternal the court cited rituals ceremonies and regalia as evidence of a fraternal purpose and was are unable to discover a single fraternal feature in its organization being entirely without social features or fraternal object the petitioner has neither lodges rituals ceremonial or regalia and it owes no allegiance to any other authority or jurisdiction in 19_tc_240 it was held that the mere recitation of common ties and objectives in an organization is governing instrument is insufficient to be classified as fraternal there must be specific activities in implementation of the appropriate purposes application of law you do not meet the provisions of sec_501 or sec_1 c - a of the regulations you are providing death and health benefits to members however you do not have any activities that accomplish a fraternal purpose in addition you set up lodges in certain states so x could fund raise on your behalf in that state you did not provide any information that these lodges are active or are conducting any fraternal activities your activity in these states is merely the donation of funds to charitable organizations like you these lodges have been set up to enable x to operate letter cg catalog number 47628k you are not like the organization revrul_78_87 because you are benefiting x in a substantial manner without the use of your tax exemption x would not be permitted exclusive rights to fundraise on your behalf in certain states x receives about of the proceeds from the fundraising campaign you do not have control and supervision of how funds are being raised most of the funds raised end up as compensation to x the benefit x derives from the contract is not incidental and therefore this precludes exemption finally d is the accountant for both you and x transactions between you and x are not arms-length you do not meet the definition of fraternal as provided in the national_union v marlow you have not provided any evidence that you have rituals ceremonies or regalia as described in the court case philadelphia and reading relief association v commissioner you indicate various non-profit organizations the remainder is spent on member health death scholarship benefits as well as a semi-annual newsletter you have demonstrated no fraternal activities of your activities are providing financial support to you do not operate under a lodge_system as defined according to western funeral you did not substantiate the existence of any lodges only the plans on how lodges may be formed and fees they would pay you did not describe any meetings or established locations or rituals you are similar to the organization in 19_tc_240 even though your governing instrument indicates you have common ties and objectives this is insufficient to be classified as fraternal you do not have specific activities to accomplish fraternal purposes as required by revproc_2012_9 you have not established that you are organized and operated exclusively for purposes described in sec_501 you provided inconsistent and very general information concerning your lodges and your activities the information you have provided indicates that you have no fraternal activities as required by section dollar_figure of this rev_proc you must fully describe all of the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures you have failed to provide adequate details to allow us to determine that you are operating primarily for fraternal purposes within the meaning of sec_501 applicant’s position concerning the relationship with x you simply could not reach the vast numbers of people that a professional company can and x raises money from new donors as well as donors that have contributed in the past through a detailed callback program x approached you and offered to fund raise on your behalf and you selected them based letter cg catalog number 47628k on their terms and reputation you are also in the discussion stages of additional fund- raising plans you are reviewing your community partnerships to see how you might better capture donations at the local level concerning the conflict of interest d has he is a licensed professional in the accounting field and provides professional services according to professional standards service response to applicant's position you failed to provide any additional information from which it can be concluded that you qualify under sec_501 you have not shown you are actively engaged in fraternal activities your contract with x indicates x is deriving a substantial benefit and has substantial control_over your fundraising activities because d works for you and x your agreements are not arms-length conclusion you do not qualify for exemption under sec_501 of the code because you have not shown that you are substantially engaging in fraternal activities in addition your activities benefit x in a substantial manner you have also not met the requirements to provide consistent and detailed information establishing you are qualified for exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of the statement of facts publication under the heading regional_office appeal item must be declared true under penalties of perjury to the appeal the following signed declaration this may be done by adding under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying letter cg catalog number 47628k documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already for more information about representation see publication practice done so before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action determination_letter to you that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication holly o paz director exempt_organizations rulings and agreements letter cg catalog number 47628k
